NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JAVARES L. ROBINSON, DOC #T68047, )
                                  )
           Appellant,             )
                                  )
v.                                )                 Case No. 2D17-2063
                                  )
STATE OF FLORIDA,                 )
                                  )
           Appellee.              )
                                  )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Howard L. Dimmig, II, Public Defender, and
Alisa Smith, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and SILBERMAN and LUCAS, JJ., Concur.